             Case 2:16-cr-00226-RSM Document 38 Filed 09/17/20 Page 1 of 1




 1                                              CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                  )   No. CR 16-226-RSM
 8                                              )
                     Plaintiff,                 )
 9                                              )   ORDER GRANTING MOTION TO
               v.                               )   FILE OVERLENGTH MOTION FOR
10                                              )   COMPASSIONATE RELEASE
     VALENTIN BUTOV,                            )
11                                              )
                     Defendant.                 )
12                                              )
13
14         Upon review of the defense’s motion requesting permission to file an over-
15   length motion for compassionate release in excess of 12 pages; the Court finds good
16   cause and by leave of the Court, the motion is GRANTED.
17         IT IS SO ORDERED.
18         DONE this 17th day of September, 2020.
19


                                             A
20
21
                                             RICARDO S. MARTINEZ
22                                           CHIEF UNITED STATES DISTRICT
                                             JUDGE
23
24   Presented by:
25   s/ Vanessa Pai-Thompson
26   Assistant Federal Public Defender
     Attorney for Valentin Butov
                                                              FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO FILE OVERLENGTH                  1601 Fifth Avenue, Suite 700
       MOTION FOR COMPASSIONATE RELEASE                                    Seattle, WA 98101
       (US v. Valentin Butov; CR16-226RSM) - 1                                 (206) 553-1100
